HARDY, Judge.
This is a suit by Mrs. Zula Tutor, as widow, and Mrs. Elizabeth Evans, as guard*190ian of Gary Lynn Tutor, minor child of Henry F. Tutor, deceased, for damages resulting-from the death of the said decedent in an automobile collision. , The suit was consolidated for trial and.-purposes of appeal with the suit of Tutor v. Cardwell, No. 8307, 80 So.2d 186. The facts involved and the conclusions reached are identical iji the two cases.
For the reasons assigned in the opinion of this court in Suit No. - 8307, Tutor v. Cardwell, the judgment appealed from in the instant case is affirmed at appellants’ cost. , - ■ . ■